DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
	
	Claims 8-12 are rejected under 35 U.S.C. 102(e) as being anticipated by Fan et al. Patent No. 8,611,058.
	Regarding claim 8, Fan discloses a method comprising: 
forming a first well doped with a first dopant type in a bulk material doped with a second dopant type [Fig. 4, n-well 361]; 
forming a first region [Fig. 4, P+ 360] and a second region [Fig. 4, P+ 365] each doped with the second dopant type in the first well [Fig. 4, both P+ first and second regions formed in the N-well];
forming a second well doped with the second dopant type in the first well [Fig. 4, P well 362];
forming a third region in the second 'well doped with the first dopant type [Fig. 4, N+ 363];

	Regarding claim 9, Fan discloses that forming a second well doped with
the second dopant type in the first well includes forming the second well adjacent to the first region [Fig. 4, P well 362 formed adjacent to the first region P+ 360].
	Regarding claim 10, Fan further comprises connecting the second well to the second region [Fig. 4, the p-well 362 is connected to the second region P+ 365 as shown].
	Regarding claim 11, Fan further comprises connecting the gate to a
trigger voltage source [Fig. 4, the gate connected to the IN input voltage/signal].
	Regarding claim 12, Fan further comprises connecting the third region to a conductive pad [Fig. 4, N+ 363 is connected to the OUT pad 340].
	Regarding claim 14, Fan discloses that the first region, the gate, the first
well, and the second region together form a transistor, and wherein the first region, the first well, and the second region together form a lateral bi-polar junction transistor, wherein the third region, the second well, the first well, and the second region together form a thyristor [col. 4 to col. 7].
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 13: The prior art does not further comprise connecting the first well and the first region to a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836